46 F.3d 1131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laura Brunnett LAIRD Plaintiff-Appellant,v.ACERO MANAGEMENT, INC., a Texas Corporation;  Best WesternInternational, Inc, doing business as Best Western ParkMammoth Resort, an Arizona corporation;  Franklin Crain,doing business as Crain's Riding Stables, Individually and;Kathleen Crain, doing business as Crain's Riding Stables,Individually and Defendants-Appellees.
No. 93-6637.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1995.

1
Before:  KEITH, NELSON, Circuit Judges, HORTON,* District Judge.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed.



*
 The Honorable Odell Horton, Chief Judge, United States District Court for the Western District of Tennessee